Citation Nr: 1402637	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  09-31 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disease (COPD) and granulomatous disease.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from October 1956 to March 1960.  

This case comes before the Board of Veterans' Appeal (Board) on appeal of a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefit on appeal.

The Board denied the Veteran's claim in December 2010, following which the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Court vacated the Board's December 2010 decision, in part, and remanded the issue on appeal for additional development.  

In August 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A copy of the transcript is associated with the claims file.  

This issue was most recently remanded in November 2012 for further development.  The case has since been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

For the reasons discussed below, the Board finds that additional development is necessary regarding the Veteran's claim of entitlement to service connection for a respiratory disability.

In November 2012, the Board most recently remanded the Veteran's claim for further development-namely, to afford the Veteran a VA examination for his claimed respiratory disability.  In September 2013, the Veteran was afforded a VA examination at which time a VA physician's assistant determined that the Veteran's x-rays did not show any evidence of granulomas and his pulmonary function tests (PFTs) did not show COPD.  The examiner indicated that diesel exhaust fumes are in the risk category of noxious fumes/substances that could cause COPD, but he provided a negative nexus opinion regarding the Veteran's respiratory disability and its relationship to his military service.  The examiner also noted that the Veteran had hyperinflation of the lungs "likely compatible with COPD," and probable scarring involving the upper lobes bilaterally.  However, the examiner provided no nexus opinion with respect to the hyperinflation of the lungs or scarring of the upper lungs.  

Given the confusing nature of diagnoses and opinions provided in the September 2013 examination report, the Board finds that a new examination is required.  Additionally, in the previous remand instructions, the Board requested that the Veteran be examined by a VA medical specialist.  The September 2013 examination was performed by a VA physician's assistant from urgent care, and there is no notation of whether the examiner has any specialty related to respiratory disabilities.  

As such, a remand is necessary for a new examination to determine the etiology of the Veteran's claimed respiratory disability.  

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's claims file, including any evidence in 
electronic format, should be reviewed by an appropriate VA medical specialist, for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a present respiratory disability, to include COPD and/or granulomatous disease as a result of a verified event, disease, or injury in active service. 

The examiner should be notified that the Veteran's exposure to diesel fuel fumes and service in California and on Eniwetok Atoll are considered to be verified events in service.  All indicated examinations, tests, and studies are to be performed.  The examiner is asked to provide clear diagnoses for any respiratory disabilities.  Opinions should be provided based on the results of any examination for each diagnosed respiratory disability, a review of the medical evidence of record, and sound medical principles.  A complete rationale for all opinions expressed should be set forth in the examination report.

2. After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
LANA K JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


